 

Exhibit 10.3

 

TAX RECEIVABLE AGREEMENT

 

among

 

MEDLEY MANAGEMENT INC.

 

and

 

THE PERSONS NAMED HEREIN

 

Dated as of September 23, 2014

 

 

 

  

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 2       Section 1.1 Definitions 2      
ARTICLE II DETERMINATION OF CERTAIN REALIZED TAX BENEFIT 9       Section 2.1
Basis Adjustment 9 Section 2.2 Tax Benefit Schedule 9 Section 2.3 Procedures,
Amendments 10       ARTICLE III TAX BENEFIT PAYMENTS 11       Section 3.1
Payments 11 Section 3.2 No Duplicative Payments 12 Section 3.3 Pro Rata
Payments; Coordination of Benefits With Other Tax Receivable Agreements 12      
ARTICLE IV TERMINATION 12       Section 4.1 Early Termination and Breach of
Agreement 12 Section 4.2 Early Termination Notice 13 Section 4.3 Payment upon
Early Termination 14       ARTICLE V SUBORDINATION AND LATE PAYMENTS 14      
Section 5.1 Subordination 14 Section 5.2 Late Payments by the Corporate Taxpayer
14       ARTICLE VI NO DISPUTES; CONSISTENCY; COOPERATION 14       Section 6.1
Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters 14 Section 6.2
Consistency 15 Section 6.3 Cooperation 15       ARTICLE VII MISCELLANEOUS 15    
  Section 7.1 Notices 15 Section 7.2 Counterparts 16 Section 7.3 Entire
Agreement; No Third Party Beneficiaries 16 Section 7.4 Governing Law 16 Section
7.5 Severability 16 Section 7.6 Successors; Assignment; Amendments; Waivers 17
Section 7.7 Titles and Subtitles 17 Section 7.8 Resolution of Disputes 18
Section 7.9 Reconciliation 19 Section 7.10 Withholding 19

 

i

 

 

Section 7.11 Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets 19 Section 7.12 Confidentiality 20 Section 7.13
Change in Law 21 Section 7.14 LLC Agreement 21 Section 7.15 Independent Nature
of TRA Parties’ Rights and Obligations 21

  

ii

 

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of September 23,
2014, is hereby entered into by and among Medley Management Inc., a Delaware
corporation (the “Corporate Taxpayer”), and each of the other persons from time
to time party hereto (the “TRA Parties”).

 

RECITALS

 

WHEREAS, the TRA Parties directly or indirectly hold limited liability company
units (the “Units”) in Medley LLC, a Delaware limited liability company
(“OpCo”), which is classified as a partnership for United States federal income
tax purposes;

 

WHEREAS, the Corporate Taxpayer is the managing member of OpCo, and holds and
will hold, directly and/or indirectly, Units;  

 

WHEREAS, the Units held by the TRA Parties may be exchanged for Class A common
stock (the “Class A Shares”) of the Corporate Taxpayer, subject to the
provisions of the LLC Agreement (as defined below) and the Exchange Agreement,
dated as of September 23, 2014, among the Corporate Taxpayer and the holders of
Units from time to time party thereto, as amended from time to time;

 

WHEREAS, OpCo and each of its direct and indirect subsidiaries treated as a
partnership for United States federal income tax purposes currently have and
will have in effect an election under Section 754 of the United States Internal
Revenue Code of 1986, as amended (the “Code”), for each Taxable Year (as defined
below) in which a taxable acquisition (including a deemed taxable acquisition
under Section 707(a) of the Code) of Units by the Corporate Taxpayer from the
TRA Parties for Class A Shares or other consideration (an “Exchange”) occurs; 

 

WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of the Corporate Taxpayer may be affected by the Basis Adjustments (as defined
below) and the Imputed Interest (as defined below);

 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustments and Imputed Interest on the
liability for Taxes of the Corporate Taxpayer;

 

WHEREAS, Exchanges by the TRA Parties and payments in respect of Tax savings
related to such Exchanges will result in Tax savings for the Corporate Taxpayer;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1

 

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1   Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person. 

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Agreement” is defined in the Recitals of this Agreement.

 

“Amended Schedule” is defined in Section 2.3(b) of this Agreement.

 

“Basis Adjustment” means the adjustment to the tax basis of a Reference Asset
under Sections 732, 734(b) and 1012 of the Code (in situations where, as a
result of one or more Exchanges, OpCo becomes an entity that is disregarded as
separate from its owner for United States federal income tax purposes) or under
Sections 734(b), 743(b) and 754 of the Code (in situations where, following an
Exchange, OpCo remains in existence as an entity for United States federal
income tax purposes) and, in each case, comparable sections of state and local
tax laws, as a result of an Exchange and the payments made pursuant to this
Agreement. For the avoidance of doubt, the amount of any Basis Adjustment
resulting from an Exchange of one or more Units shall be determined without
regard to any Pre-Exchange Transfer of such Units and as if any such
Pre-Exchange Transfer had not occurred.

 

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security.  The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Board” means the Board of Directors of the Corporate Taxpayer. 

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

 

“Change of Control” means the occurrence of any of the following events:

 

2

 

 

(i)            any Person or any group of Persons acting together which would
constitute a “group” for purposes of Section 13(d) of the Securities and
Exchange Act of 1934, or any successor provisions thereto (excluding (a) a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Corporate Taxpayer in substantially the same proportions as their
ownership of stock of the Corporate Taxpayer or (b) Brook Taube, Seth Taube, any
“group” for purposes of Section 13(d) of the Securities Act of 1934 or any
successor provisions thereto that includes Brook Taube, Seth Taube or any of
their Affiliates or Permitted Transferees or any Person more than 50% of the
combined voting power of then outstanding voting securities of which are owned
by Brook Taube, Seth Taube or any of their Affiliates or Permitted Transferees
or any such “group”) is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Corporate Taxpayer representing more than 50% of the
combined voting power of the Corporate Taxpayer’s then outstanding voting
securities; or

 

(ii)           the following individuals cease for any reason to constitute a
majority of the number of directors of the Corporate Taxpayer then serving:
individuals who, on the IPO Date, constitute the Board and any new director
whose appointment or election by the Board or nomination for election by the
Corporate Taxpayer’s shareholders was approved or recommended by a vote of at
least two-thirds (2/3) of the directors then still in office who either were
directors on the IPO Date or whose appointment, election or nomination for
election was previously so approved or recommended by the directors referred to
in this clause (ii); or

 

(iii)        there is consummated a merger or consolidation of the Corporate
Taxpayer with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (x) the Board immediately
prior to the merger or consolidation does not constitute at least a majority of
the board of directors of the company surviving the merger or, if the surviving
company is a Subsidiary, the ultimate parent thereof, or (y) the voting
securities of the Corporate Taxpayer immediately prior to such merger or
consolidation do not continue to represent or are not converted into more than
50% of the combined voting power of the then outstanding voting securities of
the Person resulting from such merger or consolidation or, if the surviving
company is a Subsidiary, the ultimate parent thereof; or

 

(iv)          the shareholders of the Corporate Taxpayer approve a plan of
complete liquidation or dissolution of the Corporate Taxpayer or there is
consummated an agreement or series of related agreements for the sale, lease or
other disposition, directly or indirectly, by the Corporate Taxpayer of all or
substantially all of the Corporate Taxpayer’s assets, other than such sale or
other disposition by the Corporate Taxpayer of all or substantially all of the
Corporate Taxpayer’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of the
Corporate Taxpayer in substantially the same proportions as their ownership of
the Corporate Taxpayer immediately prior to such sale.

 

3

 

 

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporate Taxpayer immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in,
and own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporate Taxpayer immediately following
such transaction or series of transactions. For purposes of this definition,
“Permitted Transferee” means a shareholder's family members or a trust for the
benefit of the shareholder and/or family members.

 

“Class A Shares” is defined in the Recitals of this Agreement.

 

“Code” is defined in the Recitals of this Agreement.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporate Taxpayer” is defined in the Recitals of this Agreement.

 

“Corporate Taxpayer Return” means the federal and/or state and/or local Tax
Return, as applicable, of the Corporate Taxpayer filed with respect to Taxes of
any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporate Taxpayer,
up to and including such Taxable Year, net of the cumulative amount of Realized
Tax Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedules or Amended Schedules, if any, in existence at the time of such
determination.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, foreign or local tax law, as
applicable, or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.

 

“Dispute” has the meaning set forth in Section 7.8(a) of this Agreement.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Effective Date” is defined in Section 4.2 of this Agreement.

 

4

 

 

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

 

“Early Termination Schedule” is defined in Section 4.2 of this Agreement. 

 

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

 

“Early Termination Rate” means LIBOR plus 100 basis points.

 

“Exchange” is defined in the Recitals of this Agreement. For the avoidance of
doubt, the distribution of cash to the members of OpCo on or around the date of
the IPO, which will be treated for U.S. federal income tax purposes, in whole or
in part, as a deemed sale of partnership interests in OpCo to the Corporate
Taxpayer pursuant to Section 707(a) of the Code shall be treated as Exchanges.

 

“Exchange Basis Schedule” is defined in Section 2.1 of this Agreement.

 

“Exchange Date” means the date of any Exchange.

 

“Exchange Notice” shall have the meaning set forth in the LLC Agreement.

 

“Expert” is defined in Section 7.9 of this Agreement.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of (i) the Corporate Taxpayer and (ii) without duplication,
OpCo, but only with respect to Taxes imposed on OpCo and allocable to the
Corporate Taxpayer or to the other members of the consolidated group of which
the Corporate Taxpayer is the parent, in each case using the same methods,
elections, conventions and similar practices used on the relevant Corporate
Taxpayer Return, but (a) using the Non-Stepped Up Tax Basis as reflected on the
Exchange Basis Schedule including amendments thereto for the Taxable Year and
(b) excluding any deduction attributable to Imputed Interest for the Taxable
Year. For the avoidance of doubt, Hypothetical Tax Liability shall be determined
without taking into account the carryover or carryback of any Tax item (or
portions thereof) that is attributable to the Basis Adjustment or Imputed
Interest, as applicable.

 

“Imputed Interest” in respect of a TRA Party shall mean any interest imputed
under Section 1272, 1274 or 483 or other provision of the Code and any similar
provision of state and local tax law with respect to the Corporate Taxpayer’s
payment obligations in respect of such TRA Party under this Agreement.

 

“IPO” means the initial public offering of Class A Shares by the Corporate
Taxpayer.

 

“IPO Date” means the closing date of the IPO.

 

“IRS” means the United States Internal Revenue Service.

 

5

 

 

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Telerate Page 3750 (or if such screen shall cease to be publicly
available, as reported on Reuters Screen page “LIBOR01” or by any other publicly
available source of such market rate) for London interbank offered rates for
United States dollar deposits for such period.

 

“LLC Agreement” means, with respect to OpCo, the Second Amended and Restated
Limited Liability Company Agreement of OpCo, dated on or about the date hereof,
as amended from time to time.

 

“Market Value” shall mean the closing price of the Class A Shares on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Wall Street Journal; provided, that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided, further, that if the
Class A Shares are not then listed on a national securities exchange or
interdealer quotation system, “Market Value” shall mean the cash consideration
paid for Class A Shares, or the fair market value of the other property
delivered for Class A Shares, as determined by the Board in good faith.

 

“Material Objection Notice” has the meaning set forth in Section 4.2 of this
Agreement.

 

“Non-Stepped Up Tax Basis” means, with respect to any Reference Asset at any
time, the Tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer (including upon the death of a
Member) or distribution in respect of one or more Units (i) that occurs prior to
an Exchange of such Units, and (ii) to which Section 743(b) or 734(b) of the
Code applies.

 

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for Taxes of (i) the
Corporate Taxpayer and (ii) without duplication, OpCo, but only with respect to
Taxes imposed on OpCo and allocable to the Corporate Taxpayer or to the other
members of the consolidated group of which the Corporate Taxpayer is the parent
for such Taxable Year.  If all or a portion of the actual liability for such
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Benefit unless and until there has been a Determination.

 

6

 

 

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability over the Hypothetical Tax Liability for Taxes of (i) the
Corporate Taxpayer and (ii) without duplication, OpCo, but only with respect to
Taxes imposed on OpCo and allocable to the Corporate Taxpayer or to the other
members of the consolidated group of which the Corporate Taxpayer is the parent
for such Taxable Year.  If all or a portion of the actual liability for such
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Detriment unless and until there has been a Determination.

 

“Reconciliation Dispute” has the meaning set forth in Section 7.9 of this
Agreement.

 

“Reconciliation Procedures” has the meaning set forth in Section 2.3(a) of this
Agreement.

 

“Reference Asset” means an asset that is held by OpCo, or by any of its direct
or indirect Subsidiaries treated as a partnership or disregarded entity (but
only if such indirect Subsidiaries are held only through Subsidiaries treated as
partnerships or disregarded entities) for purposes of the applicable Tax, at the
time of an Exchange. A Reference Asset also includes any asset that is
“substituted basis property” under Section 7701(a)(42) of the Code with respect
to a Reference Asset.

 

“Schedule” means any of the following: (i) an Exchange Basis Schedule, (ii) a
Tax Benefit Schedule, or (iii) the Early Termination Schedule.

 

“Senior Obligations” is defined in Section 5.1 of this Agreement.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Subsidiary Stock” means any stock or other equity interest in any subsidiary
entity of OpCo that is treated as a corporation for United States federal income
tax purposes.

 

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.2 of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

 

7

 

 

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of state or local tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the IPO
Date.

 

“Taxes” means any and all United States federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, and any interest related to such Tax.

 

“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

 

“TRA Party” is defined in the Recitals of this Agreement.

 

“TRA Party Representative” means, initially, Medley Group LLC, a Delaware
limited liability company, and thereafter, that TRA Party or committee of TRA
Parties determined from time to time by a plurality vote of the TRA Parties
ratably in accordance with their right to receive Early Termination Payments
hereunder if all TRA Parties had fully Exchanged their Units for Class A Shares
or other consideration and the Corporate Taxpayer had exercised its right of
early termination on the date of the most recent Exchange.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“Units” is defined in the Recitals of this Agreement.

 

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that in each Taxable Year ending on or after such Early Termination
Date, (1) the Corporate Taxpayer will have taxable income sufficient to fully
utilize (i) the deductions arising from the Basis Adjustments and the Imputed
Interest during such Taxable Year or future Taxable Years (including, for the
avoidance of doubt, Basis Adjustments and Imputed Interest that would result
from future Tax Benefit Payments that would be paid in accordance with the
Valuation Assumptions) in which such deductions would become available and (ii)
any loss carryovers generated by deductions arising from Basis Adjustments or
Imputed Interest that are available as of the date of such Early Termination
Date, (2) the United States federal, state and local income tax rates that will
be in effect for each such Taxable Year will be those specified for each such
Taxable Year by the Code and other law as in effect on the Early Termination
Date, (3) any non-amortizable assets (other than any Subsidiary Stock) will be
disposed of on the fifteenth anniversary of the applicable Basis Adjustment and
any short-term investments will be disposed of 12 months following the Early
Termination Date; provided, that in the event of a Change of Control, such
non-amortizable assets shall be deemed disposed of at the time of sale of the
relevant asset (if earlier than such fifteenth anniversary), (4) any Subsidiary
Stock will never be disposed of and (5) if, at the Early Termination Date, there
are Units that have not been Exchanged, then each such Unit shall is Exchanged
for the Market Value of the Class A Shares and the amount of cash that would be
transferred if the Exchange occurred on the Early Termination Date.

 

8

 

 

ARTICLE II

 

DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

 

Section 2.1   Basis Adjustment. Within ninety (90) calendar days after the
filing of the United States federal income tax return of the Corporate Taxpayer
for any Taxable Year in which an Exchange has been effected by any TRA Party,
the Corporate Taxpayer shall deliver to such TRA Party a schedule (the “Exchange
Basis Schedule”) that shows, in reasonable detail necessary to perform the
calculations required by this Agreement (i) the Non-Stepped Up Tax Basis of the
Reference Assets in respect of such TRA Party as of each applicable Exchange
Date, (ii) the Basis Adjustment with respect to the Reference Assets in respect
of such TRA Party as a result of the Exchanges effected in such Taxable Year by
such TRA Party, calculated in the aggregate, (iii) the period (or periods) over
which the Reference Assets in respect of such TRA Party are amortizable and/or
depreciable and (iv) the period (or periods) over which each Basis Adjustment in
respect of such TRA Party is amortizable and/or depreciable.

 

Section 2.2   Tax Benefit Schedule.



 

(a)          Tax Benefit Schedule. Within ninety (90) calendar days after the
filing of the United States federal income tax return of the Corporate Taxpayer
for any Taxable Year in which there is a Realized Tax Benefit or Realized Tax
Detriment in respect of such TRA Party, the Corporate Taxpayer shall provide to
such TRA Party a schedule showing, in reasonable detail, the calculation of the
Tax Benefit Payment in respect of such TRA Party for such Taxable Year (a “Tax
Benefit Schedule”). Each Tax Benefit Schedule will become final as provided in
Section 2.3(a) and may be amended as provided in Section 2.3(b) (subject to the
procedures set forth in Section 2.3(b)). 

 

(b)          Applicable Principles. Subject to Section 3.3(a), the Realized Tax
Benefit or Realized Tax Detriment for each Taxable Year is intended to measure
the decrease or increase in the actual liability for Taxes of the Corporate
Taxpayer for such Taxable Year attributable to the Basis Adjustments and Imputed
Interest, determined using a “with and without” methodology. For the avoidance
of doubt, the actual liability for Taxes will take into account the deduction of
the portion of the Tax Benefit Payment that must be accounted for as interest
under the Code based upon the characterization of Tax Benefit Payments as
additional consideration payable by the Corporate Taxpayer for the Units
acquired in an Exchange. Carryovers or carrybacks of any Tax item attributable
to the Basis Adjustments and Imputed Interest shall be considered to be subject
to the rules of the Code and the Treasury Regulations or the appropriate
provisions of U.S. state and local income and franchise tax law, as applicable,
governing the use, limitation and expiration of carryovers or carrybacks of the
relevant type. If a carryover or carryback of any Tax item includes a portion
that is attributable to the Basis Adjustment or Imputed Interest and another
portion that is not, such portions shall be considered to be used in accordance
with the “with and without” methodology. The parties agree that (i) all Tax
Benefit Payments attributable to the Basis Adjustments (other than amounts
accounted for as interest under the Code) will be treated as subsequent upward
purchase price adjustments have the effect of creating additional Basis
Adjustments to Reference Assets for the Corporate Taxpayer in the year of
payment, and (ii) as a result, such additional Basis Adjustments will be
incorporated into the current year calculation and into future year
calculations, as appropriate.



 

9

 

 

Section 2.3   Procedures, Amendments.



 

(a)           Procedure. Every time the Corporate Taxpayer delivers to a TRA
Party an applicable Schedule under this Agreement, including any Amended
Schedule delivered pursuant to Section 2.3(b), and any Early Termination
Schedule or amended Early Termination Schedule, the Corporate Taxpayer shall
also (x) deliver to such TRA Party schedules, valuation reports, if any, and
work papers, as determined by the Corporate Taxpayer or requested by such TRA
Party, providing reasonable detail regarding the preparation of the Schedule and
(y) allow such TRA Party reasonable access at no cost to the appropriate
representatives at the Corporate Taxpayer, as determined by the Corporate
Taxpayer or requested by such TRA Party, in connection with a review of such
Schedule. Without limiting the application of the preceding sentence, each time
the Corporate Taxpayer delivers to a TRA Party a Tax Benefit Schedule, in
addition to the Tax Benefit Schedule duly completed, the Corporate Taxpayer
shall deliver to such TRA Party the Corporate Taxpayer Return, the reasonably
detailed calculation by the Corporate Taxpayer of the applicable Hypothetical
Tax Liability in respect of such TRA Party, the reasonably detailed calculation
by the Corporate Taxpayer of the actual Tax liability, as well as any other work
papers as determined by the Corporate Taxpayer or requested by such TRA Party,
provided that the Corporate Taxpayer shall be entitled to redact any information
that it reasonably believes is unnecessary for purposes of determining the items
in the applicable Schedule or amendment thereto or any information that the
Corporate Taxpayer is prohibited from disclosing under applicable law or
contractual confidentiality restrictions. An applicable Schedule or amendment
thereto shall become final and binding on all parties thirty (30) calendar days
from the date on which all relevant TRA Parties are treated as having received
the applicable Schedule or amendment thereto under Section 7.1 unless the TRA
Party Representative (i) within thirty (30) calendar days from such date
provides the Corporate Taxpayer with notice of a material objection to such
Schedule (“Objection Notice”) made in good faith or (ii) provides a written
waiver of such right of any Objection Notice within the period described in
clause (i) above, in which case such Schedule or amendment thereto becomes
binding on the date the waiver is received by the Corporate Taxpayer. If the
Corporate Taxpayer and the TRA Party Representative, for any reason, are unable
to successfully resolve the issues raised in the Objection Notice within thirty
(30) calendar days after receipt by the Corporate Taxpayer of an Objection
Notice, the Corporate Taxpayer and the TRA Party Representative shall employ the
reconciliation procedures as described in Section 7.9 of this Agreement (the
“Reconciliation Procedures”).

 

(b)          Amended Schedule. The applicable Schedule for any Taxable Year may
be amended from time to time by the Corporate Taxpayer (i) in connection with a
Determination affecting such Schedule, (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was provided to a TRA
Party, (iii) to comply with the Expert’s determination under the Reconciliation
Procedures, (iv) to reflect a change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to a carryback or carryforward of a
loss or other tax item to such Taxable Year, (v) to reflect a change in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to an amended Tax Return filed for such Taxable Year, or (vi) to
adjust an applicable Exchange Basis Schedule to take into account payments made
pursuant to this Agreement (any such Schedule, an “Amended Schedule”). The
Corporate Taxpayer shall provide an Amended Schedule to each TRA Party within
thirty (30) calendar days of the occurrence of an event referenced in clauses
(i) through (vi) of the preceding sentence.



 

10

 

 

ARTICLE III

 

TAX BENEFIT PAYMENTS

 

Section 3.1   Payments.



 

(a)          Payments. Within five (5) calendar days after a Tax Benefit
Schedule delivered to a TRA Party becomes final in accordance with Section
2.3(a), the Corporate Taxpayer shall pay such TRA Party for such Taxable Year
the Tax Benefit Payment determined pursuant to Section 3.1(b).  Each such Tax
Benefit Payment shall be made by wire transfer of immediately available funds to
the bank account previously designated by such TRA Party to the Corporate
Taxpayer or as otherwise agreed by the Corporate Taxpayer and such TRA Party. 
For the avoidance of doubt, no Tax Benefit Payment shall be made in respect of
estimated tax payments, including, without limitation, federal estimated income
tax payments. Notwithstanding anything herein to the contrary, at the election
of a TRA Party specified in the Exchange Notice for the applicable Exchange, the
aggregate Tax Benefit Payments in respect of such Exchange (other than amounts
accounted for as interest under the Code) shall not exceed, as specified by a
TRA Party, 50% of the fair market value of the Class A Shares received on such
Exchange.

 

(b)          A “Tax Benefit Payment” in respect of a TRA Party for a Taxable
Year means an amount, not less than zero, equal to the sum of the portion of the
Net Tax Benefit that is allocable to such TRA Party and the Interest Amount with
respect thereto. For the avoidance of doubt, for Tax purposes, the Interest
Amount shall not be treated as interest but instead shall be treated as
additional consideration for the acquisition of Units in Exchanges, unless
otherwise required by law. Subject to Section 3.3(a), the “Net Tax Benefit” for
a Taxable Year shall be an amount equal to the excess, if any, of 85% of the
Cumulative Net Realized Tax Benefit as of the end of such Taxable Year, over the
total amount of payments previously made under this Section 3.1 (excluding
payments attributable to Interest Amounts); provided, for the avoidance of
doubt, that no such recipient shall be required to return any portion of any
previously made Tax Benefit Payment. The “Interest Amount” shall equal the
interest on the Net Tax Benefit calculated at the Agreed Rate from the due date
(without extensions) for filing the Corporate Taxpayer Return with respect to
Taxes for such Taxable Year until the payment date under Section 3.1(a). 
Notwithstanding the foregoing, for each Taxable Year ending on or after the date
of a Change of Control that occurs after the IPO Date, all Tax Benefit Payments,
whether paid with respect to the Units that were Exchanged (i) prior to the date
of such Change of Control or (ii) on or after the date of such Change of
Control, shall be calculated by utilizing Valuation Assumptions (1), (3) and
(4), substituting in each case the terms “the closing date of a Change of
Control” for an “Early Termination Date.” 

 

11

 

 

Section 3.2   No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. The provisions of this Agreement shall
be construed in the appropriate manner to ensure such intentions are realized.

 

Section 3.3   Pro Rata Payments; Coordination of Benefits With Other Tax
Receivable Agreements.



 

(a)          Notwithstanding anything in Section 3.1 to the contrary, to the
extent that the aggregate tax benefit of the Corporate Taxpayer’s deduction with
respect to the Basis Adjustments or Imputed Interest, as such terms are defined
in this Agreement, is limited in a particular Taxable Year because the Corporate
Taxpayer does not have sufficient taxable income, the Net Tax Benefit for the
Corporate Taxpayer shall be allocated among all parties eligible for payments
under this Agreement in proportion to the respective amounts of Net Tax Benefit
that would have been allocated to each party if the Corporate Taxpayer had
sufficient taxable income so that there were no such limitation.

 

(b)          After taking into account Section 3.3(a), if for any reason the
Corporate Taxpayer does not fully satisfy its payment obligations to make all
Tax Benefit Payments due under this Agreement in respect of a particular Taxable
Year, then the Corporate Taxpayer and the TRA Parties agree that no Tax Benefit
Payment shall be made in respect of any Taxable Year until all Tax Benefit
Payments in respect of prior Taxable Years have been made in full.

 

ARTICLE IV

 

TERMINATION

 

Section 4.1   Early Termination and Breach of Agreement.

 

(a)          The Corporate Taxpayer may terminate this Agreement with respect to
all amounts payable to the TRA Parties and with respect to all of the Units held
by the TRA Parties at any time by paying to each TRA Party the Early Termination
Payment in respect of such TRA Party; provided, however, that this Agreement
shall only terminate upon the receipt of the Early Termination Payment by all
TRA Parties, and provided, further, that the Corporate Taxpayer may withdraw any
notice to execute its termination rights under this Section 4.1(a) prior to the
time at which any Early Termination Payment has been paid.  Upon payment of the
Early Termination Payment by the Corporate Taxpayer, none of the TRA Parties or
the Corporate Taxpayer shall have any further payment obligations under this
Agreement, other than for any (a) Tax Benefit Payment agreed to by the Corporate
Taxpayer, on one hand, and the TRA Party, on the other, as due and payable but
unpaid as of the Early Termination Notice and (b) Tax Benefit Payment due for
the Taxable Year ending with or including the date of the Early Termination
Notice (except to the extent that the amount described in clause (b) is included
in the Early Termination Payment).  If an Exchange occurs after the Corporate
Taxpayer makes the Early Termination Payments with respect to all applicable TRA
Parties, the Corporate Taxpayer shall have no obligations under this Agreement
with respect to such Exchange.

  

12

 

 

(b)          In the event that the Corporate Taxpayer breaches any of its
material obligations under this Agreement, whether as a result of failure to
make any payment when due, failure to honor any other material obligation
required hereunder or by operation of law as a result of the rejection of this
Agreement in a case commenced under the Bankruptcy Code or otherwise, then all
obligations hereunder shall be accelerated and such obligations shall be
calculated as if an Early Termination Notice had been delivered on the date of
such breach and shall include, but not be limited to, (1) the Early Termination
Payments calculated as if an Early Termination Notice had been delivered on the
date of a breach, (2) any Tax Benefit Payment in respect of a TRA Party agreed
to by the Corporate Taxpayer and such TRA Party as due and payable but unpaid as
of the date of a breach, and (3) any Tax Benefit Payment in respect of any TRA
Party due for the Taxable Year ending with or including the date of a breach. 
Notwithstanding the foregoing, in the event that the Corporate Taxpayer breaches
this Agreement, each TRA Party shall be entitled to elect to receive the amounts
set forth in clauses (1), (2) and (3) above or to seek specific performance of
the terms hereof.  The parties agree that the failure to make any payment due
pursuant to this Agreement within three months of the date such payment is due
shall be deemed to be a breach of a material obligation under this Agreement for
all purposes of this Agreement, and that it will not be considered to be a
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement within three months of the date such payment is due.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
breach of this Agreement if the Corporate Taxpayer fails to make any Tax Benefit
Payment when due to the extent that the Corporate Taxpayer has insufficient
funds to make such payment in the Corporate Taxpayer’s sole judgment exercised
in good faith; provided that the interest provisions of Section 5.2 shall apply
to such late payment (unless the Corporate Taxpayer does not have sufficient
cash to make such payment as a result of limitations imposed by existing credit
agreements to which OpCo is a party, in which case Section 5.2 shall apply, but
the Default Rate shall be replaced by the Agreed Rate).

 

Section 4.2   Early Termination Notice. If the Corporate Taxpayer chooses to
exercise its right of early termination under Section 4.1 above, the Corporate
Taxpayer shall deliver to each TRA Party notice of such intention to exercise
such right (“Early Termination Notice”) and a schedule (the “Early Termination
Schedule”) specifying the Corporate Taxpayer’s intention to exercise such right
and showing in reasonable detail the calculation of the Early Termination
Payment(s) due for each TRA Party. Each Early Termination Schedule shall become
final and binding on all parties thirty (30) calendar days from the first date
on which all TRA Parties are treated as having received such Schedule or
amendment thereto under Section 7.1 unless the TRA Party Representative (i)
within thirty (30) calendar days after such date provides the Corporate Taxpayer
with notice of a material objection to such Schedule made in good faith
(“Material Objection Notice”) or (ii) provides a written waiver of such right of
a Material Objection Notice within the period described in clause (i) above, in
which case such Schedule becomes binding on the date the waiver is received by
the Corporate Taxpayer (the “Early Termination Effective Date”). If the
Corporate Taxpayer and the TRA Party Representative, for any reason, are unable
to successfully resolve the issues raised in such notice within thirty (30)
calendar days after receipt by the Corporate Taxpayer of the Material Objection
Notice, the Corporate Taxpayer and the TRA Party Representative shall employ the
Reconciliation Procedures in which case such Schedule becomes binding ten (10)
days after the conclusion of the Reconciliation Procedures.

 

13

 

 

Section 4.3   Payment upon Early Termination.

 

(a)          Within three (3) calendar days after an Early Termination Effective
Date, the Corporate Taxpayer shall pay to the TRA Party an amount equal to the
Early Termination Payment in respect of such TRA Party. Such payment shall be
made by wire transfer of immediately available funds to a bank account or
accounts designated by the TRA Party or as otherwise agreed by the Corporate
Taxpayer and such TRA Party.

 

(b)          “Early Termination Payment” in respect of a TRA Party shall equal
the present value, discounted at the Early Termination Rate as of the applicable
Early Termination Effective Date, of all Tax Benefit Payments in respect of such
TRA Party that would be required to be paid by the Corporate Taxpayer beginning
from the Early Termination Date and assuming that (i) the Valuation Assumptions
in respect of such TRA Party are applied (ii) for each Taxable Year, the Tax
Benefit Payment is paid ninety-five days after the due date, assuming an
extension, of the U.S. federal income tax return of the Corporate Taxpayer and
(iii) for purposes of calculating the Early Termination Rate, LIBOR shall be
LIBOR as of the date of the Early Termination Notice.

 

ARTICLE V

 

SUBORDINATION AND LATE PAYMENTS

 

Section 5.1   Subordination.  Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporate Taxpayer to the TRA Parties under this
Agreement shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money of the Corporate
Taxpayer and its Subsidiaries (“Senior Obligations”) and shall rank pari passu
with all current or future unsecured obligations of the Corporate Taxpayer that
are not Senior Obligations. 

 

Section 5.2    Late Payments by the Corporate Taxpayer. The amount of all or any
portion of any Tax Benefit Payment or Early Termination Payment not made to the
TRA Parties when due under the terms of this Agreement shall be payable together
with any interest thereon, computed at the Default Rate and commencing from the
date on which such Tax Benefit Payment or Early Termination Payment was due and
payable.  

 

ARTICLE VI

 

NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.1    Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters.
Except as otherwise provided herein, the Corporate Taxpayer shall have full
responsibility for, and sole discretion over, all Tax matters concerning the
Corporate Taxpayer and OpCo, including without limitation the preparation,
filing or amending of any Tax Return and defending, contesting or settling any
issue pertaining to Taxes. Notwithstanding the foregoing, the Corporate Taxpayer
shall notify the TRA Party Representative of, and keep the TRA Party
Representative reasonably informed with respect to, the portion of any audit of
the Corporate Taxpayer and OpCo by a Taxing Authority the outcome of which is
reasonably expected to affect the rights and obligations of a TRA Party under
this Agreement, and shall provide to the TRA Party Representative reasonable
opportunity to provide information and other input to the Corporate Taxpayer,
OpCo and their respective advisors concerning the conduct of any such portion of
such audit; provided, however, that the Corporate Taxpayer and OpCo shall not be
required to take any action that is inconsistent with any provision of the LLC
Agreement.

 

14

 

 

Section 6.2   Consistency. The Corporate Taxpayer and the TRA Parties agree to
report and cause to be reported for all purposes, including federal, state and
local Tax purposes and financial reporting purposes, all Tax-related items
(including, without limitation, the Basis Adjustments and each Tax Benefit
Payment) in a manner consistent with that specified by the Corporate Taxpayer in
any Schedule required to be provided by or on behalf of the Corporate Taxpayer
under this Agreement unless otherwise required by law.

 

Section 6.3   Cooperation. Each of the TRA Parties shall (a) furnish to the
Corporate Taxpayer in a timely manner such information, documents and other
materials as the Corporate Taxpayer may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make itself available
to the Corporate Taxpayer and its representatives to provide explanations of
documents and materials and such other information as the Corporate Taxpayer or
its representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the Corporate Taxpayer shall reimburse each such TRA Party
for any reasonable third-party costs and expenses incurred pursuant to this
Section.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1   Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile or
email with confirmation of transmission by the transmitting equipment or (b) on
the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service. All notices hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice: 

 

  If to the Corporate Taxpayer, to:           600 Montgomery St., 35th Floor    
San Francisco, CA 94111     Telephone:      (415) 568-2760     Facsimile:
       (415) 358-5514     Email:              john.fredericks@medleycapital.com
 

  Attention:       General Counsel  

 

15

 

 

        with a copy (which shall not constitute notice to the Corporate
Taxpayer) to:         Simpson Thacher & Bartlett LLP     425 Lexington Avenue  
  New York, NY  10017     Telephone:    (212) 455-2000     Facsimile:     (212)
455-2502     Email:            jbonnie@stblaw.com     Attention:     Joshua Ford
Bonnie  

 

If to the TRA Parties, to: 

 

The address, fax number and email address set forth in the records of OpCo.

 

Any party may change its address, fax number or email by giving the other party
written notice of its new address, fax number or email in the manner set forth
above.

 

Section 7.2   Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

Section 7.3   Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 7.4   Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

 

Section 7.5  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

16

 

 

Section 7.6   Successors; Assignment; Amendments; Waivers.



 

(a)          Each TRA Party may assign any of its rights under this Agreement to
any Person as long as such transferee has executed and delivered, or, in
connection with such transfer, executes and delivers, a joinder to this
Agreement, in form and substance reasonably satisfactory to the Corporate
Taxpayer, agreeing to become a TRA Party for all purposes of this Agreement,
except as otherwise provided in such joinder.

 

(b)          No provision of this Agreement may be amended unless such amendment
is approved in writing by each of the Corporate Taxpayer and by the TRA Parties
who would be entitled to receive at least two-thirds of the total amount of the
Early Termination Payments payable to all TRA Parties hereunder if the Corporate
Taxpayer had exercised its right of early termination on the date of the most
recent Exchange prior to such amendment (excluding, for purposes of this
sentence, all payments made to any TRA Party pursuant to this Agreement since
the date of such most recent Exchange); provided, that no such amendment shall
be effective if such amendment will have a disproportionate effect on the
payments certain TRA Parties will or may receive under this Agreement unless
such amendment is consented in writing by the TRA Parties disproportionately
affected who would be entitled to receive at least two-thirds of the total
amount of the Early Termination Payments payable to all TRA Parties
disproportionately affected hereunder if the Corporate Taxpayer had exercised
its right of early termination on the date of the most recent Exchange prior to
such amendment (excluding, for purposes of this sentence, all payments made to
any TRA Party pursuant to this Agreement since the date of such most recent
Exchange). No provision of this Agreement may be waived unless such waiver is in
writing and signed by the party against whom the waiver is to be effective.

 

(c)          All of the terms and provisions of this Agreement shall be binding
upon, shall inure to the benefit of and shall be enforceable by the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Corporate Taxpayer shall require
and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporate Taxpayer, by written agreement, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporate Taxpayer would be required to perform if no such succession had
taken place.

 

Section 7.7   Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

17

 

 

Section 7.8   Resolution of Disputes.

 



(a)           Any and all disputes which are not governed by Section 7.9 and
cannot be settled amicably, including any ancillary claims of any party, arising
out of, relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance of this Agreement (including the
validity, scope and enforceability of this arbitration provision) (each a
“Dispute”) shall be finally settled by arbitration conducted by a single
arbitrator in New York in accordance with the then-existing Rules of Arbitration
of the International Chamber of Commerce. If the parties to the Dispute fail to
agree on the selection of an arbitrator within ten (10) calendar days of the
receipt of the request for arbitration, the International Chamber of Commerce
shall make the appointment. The arbitrator shall be a lawyer admitted to the
practice of law in the State of New York and shall conduct the proceedings in
the English language. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings. 

 

(b)           Notwithstanding the provisions of paragraph (a), the Corporate
Taxpayer may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (b), the
TRA Party (i) expressly consents to the application of paragraph (c) of this
Section 7.8 to any such action or proceeding, (ii) agrees that proof shall not
be required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate,
and (iii) irrevocably appoints the Corporate Taxpayer as agent of the TRA Party
for service of process in connection with any such action or proceeding and
agrees that service of process upon such agent, who shall promptly advise the
TRA Party of any such service of process, shall be deemed in every respect
effective service of process upon the TRA Party in any such action or
proceeding.

 

(c)          (i)  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.8, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the for a designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another; and 

 

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 7.8
and such parties agree not to plead or claim the same.

 

18

 

 

Section 7.9   Reconciliation. In the event that the Corporate Taxpayer and the
TRA Party Representative are unable to resolve a disagreement with respect to
the matters governed by Sections 2.3 and 4.2 within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
both parties. The Expert shall be a partner or principal in a nationally
recognized accounting or law firm, and unless the Corporate Taxpayer and the TRA
Party Representative agree otherwise, the Expert shall not, and the firm that
employs the Expert shall not, have any material relationship with the Corporate
Taxpayer or the TRA Party Representative or other actual or potential conflict
of interest. If the Corporate Taxpayer and the TRA Party Representative are
unable to agree on an Expert within fifteen (15) calendar days of receipt by the
respondent(s) of written notice of a Reconciliation Dispute, the Expert shall be
appointed by the International Chamber of Commerce Centre for Expertise. The
Expert shall resolve any matter relating to the Exchange Basis Schedule or an
amendment thereto or the Early Termination Schedule or an amendment thereto
within thirty (30) calendar days and shall resolve any matter relating to a Tax
Benefit Schedule or an amendment thereto within fifteen (15) calendar days or as
soon thereafter as is reasonably practicable, in each case after the matter has
been submitted to the Expert for resolution.  Notwithstanding the preceding
sentence, if the matter is not resolved before any payment that is the subject
of a disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of a disagreement is due, the undisputed amount
shall be paid on the date prescribed by this Agreement and such Tax Return may
be filed as prepared by the Corporate Taxpayer, subject to adjustment or
amendment upon resolution.  The costs and expenses relating to the engagement of
such Expert or amending any Tax Return shall be borne by the Corporate Taxpayer
except as provided in the next sentence.  The Corporate Taxpayer and the TRA
Party Representative shall bear their own costs and expenses of such proceeding,
unless (i) the Expert adopts the TRA Party Representative’s position, in which
case the Corporate Taxpayer shall reimburse the TRA Party Representative for any
reasonable out-of-pocket costs and expenses in such proceeding, or (ii) the
Expert adopts the Corporate Taxpayer’s position, in which case the TRA Party
Representative shall reimburse the Corporate Taxpayer for any reasonable
out-of-pocket costs and expenses in such proceeding.  Any dispute as to whether
a dispute is a Reconciliation Dispute within the meaning of this Section 7.9
shall be decided by the Expert.  The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.9 shall be binding on the Corporate Taxpayer and each of the TRA
Parties and may be entered and enforced in any court having jurisdiction. 

 

Section 7.10   Withholding. The Corporate Taxpayer shall be entitled to deduct
and withhold from any payment payable pursuant to this Agreement such amounts as
the Corporate Taxpayer is required to deduct and withhold with respect to the
making of such payment under the Code or any provision of state, local or
foreign tax law. To the extent that amounts are so withheld and paid over to the
appropriate Taxing Authority by the Corporate Taxpayer, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Person in respect of whom such withholding was made.

 

Section 7.11   Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets.



 

(a)           If the Corporate Taxpayer is or becomes a member of an affiliated
or consolidated group of corporations that files a consolidated income tax
return pursuant to Sections 1501 et seq. of the Code or any corresponding
provisions of state or local law, then: (i) the provisions of this Agreement
shall be applied with respect to the group as a whole; and (ii) Tax Benefit
Payments, Early Termination Payments and other applicable items hereunder shall
be computed with reference to the consolidated taxable income of the group as a
whole.

 

19

 

 

(b)          If any entity that is obligated to make a Tax Benefit Payment or
Early Termination Payment hereunder transfers one or more assets to a
corporation (or a Person classified as a corporation for United States federal
income tax purposes) with which such entity does not file a consolidated tax
return pursuant to Section 1501 of the Code, such entity, for purposes of
calculating the amount of any Tax Benefit Payment or Early Termination Payment
(e.g., calculating the gross income of the entity and determining the Realized
Tax Benefit of such entity) due hereunder, shall be treated as having disposed
of such asset in a fully taxable transaction on the date of such contribution. 
The consideration deemed to be received by such entity shall be equal to the
gross fair market value of the contributed asset. For purposes of this Section
7.11, a transfer of a partnership interest shall be treated as a transfer of the
transferring partner’s share of each of the assets and liabilities of that
partnership allocated to such partner.

 

Section 7.12   Confidentiality.

 

(a)          Each TRA Party and each of their assignees acknowledge and agree
that the information of the Corporate Taxpayer is confidential and, except in
the course of performing any duties as necessary for the Corporate Taxpayer and
its Affiliates, as required by law or legal process or to enforce the terms of
this Agreement, such person shall keep and retain in the strictest confidence
and not disclose to any Person any confidential matters, acquired pursuant to
this Agreement, of the Corporate Taxpayer and its Affiliates and successors,
concerning OpCo and its Affiliates and successors or the Members, learned by the
TRA Party heretofore or hereafter.  This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporate Taxpayer or
any of its Affiliates, becomes public knowledge (except as a result of an act of
the TRA Party in violation of this Agreement) or is generally known to the
business community and (ii) the disclosure of information to the extent
necessary for the TRA Party to prepare and file its Tax Returns, to respond to
any inquiries regarding the same from any taxing authority or to prosecute or
defend any action, proceeding or audit by any taxing authority with respect to
such returns.  Notwithstanding anything to the contrary herein, each TRA Party
and each of their assignees (and each employee, representative or other agent of
the TRA Party or its assignees, as applicable) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the Corporate Taxpayer, OpCo and their Affiliates, and any of their
transactions, and all materials of any kind (including opinions or other tax
analyses) that are provided to the TRA Party relating to such tax treatment and
tax structure.

 

(b)          If a TRA Party or an assignee commits a breach, or threatens to
commit a breach, of any of the provisions of this Section 7.12, the Corporate
Taxpayer shall have the right and remedy to have the provisions of this Section
7.12 specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to the Corporate Taxpayer or any of its Subsidiaries or
the TRA Parties and the accounts and funds managed by the Corporate Taxpayer and
that money damages alone shall not provide an adequate remedy to such Persons. 
Such rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.

 

20

 

 

Section 7.13   Change in Law. Notwithstanding anything herein to the contrary,
if, in connection with an actual or proposed change in law, a TRA Party
reasonably believes that the existence of this Agreement could cause income
(other than income arising from receipt of a payment under this Agreement)
recognized by the TRA Party upon any Exchange by such TRA Party to be treated as
ordinary income rather than capital gain (or otherwise taxed at ordinary income
rates) for United States federal income tax purposes or would have other
material adverse tax consequences to such TRA Party, then at the election of
such TRA Party and to the extent specified by such TRA Party, this Agreement (i)
shall cease to have further effect with respect to such TRA Party, (ii) shall
not apply to an Exchange by such TRA Party occurring after a date specified by
such TRA Party, or (iii) shall otherwise be amended in a manner determined by
such TRA Party, provided that such amendment shall not result in an increase in
payments under this Agreement at any time as compared to the amounts and times
of payments that would have been due in the absence of such amendment.

 

Section 7.14   LLC Agreement. This Agreement shall be treated as part of the
partnership agreement of OpCo as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

 

Section 7.15   Independent Nature of TRA Parties’ Rights and Obligations. The
obligations of each TRA Party hereunder are several and not joint with the
obligations of any other TRA Party, and no TRA Party shall be responsible in any
way for the performance of the obligations of any other TRA Party hereunder. The
decision of each TRA Party to enter into this Agreement has been made by such
TRA Party independently of any other TRA Party. Nothing contained herein, and no
action taken by any TRA Party pursuant hereto, shall be deemed to constitute the
TRA Parties as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the TRA Parties are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby and the Corporate Taxpayer acknowledges that the TRA Parties
are not acting in concert or as a group, and the Corporate Taxpayer will not
assert any such claim, with respect to such obligations or the transactions
contemplated hereby.

 

[The remainder of this page is intentionally blank]

 

21

 

 

IN WITNESS WHEREOF, the Corporate Taxpayer and each TRA Party have duly executed
this Agreement as of the date first written above.

 

  MEDLEY MANAGEMENT INC.         By: /s/ Brook Taube   Name: Brook Taube  
Title: Co-Chief Executive Officer and     Chief Investment Officer         TRA
PARTIES         B. TAUBE 2014 ASSOCIATES, LLC         By: /s/ Brook Taube  
Name: Brook Taube   Title: Special Managing Member         BROOK TAUBE TRUST    
    By: /s/ Brook Taube   Name: Brook Taube   Title: Trustee

 

[Signature Page – Tax Receivable Agreement]

 

 

 

 

  A. TAUBE 2014 ASSOCIATES, LLC         By: /s/ Seth Taube   Name: Seth Taube  
Title: Special Managing Member         S. TAUBE 2014 ASSOCIATES, LLC         By:
/s/ Seth Taube   Name: Seth Taube   Title: Special Managing Member         SETH
AND ANGIE TAUBE TRUST         By: /s/ Seth Taube   Name: Seth Taube   Title:
Trustee

 

[Signature Page – Tax Receivable Agreement]

 

 

 

 

  /s/ Jeffrey Tonkel   Jeffrey Tonkel       /s/ Richard Allorto   Richard
Allorto       /s/ John Fredericks   John Fredericks       /s/ Christopher Taube
  Christopher Taube       /s/ Samuel Anderson   Samuel Anderson

 

[Signature Page – Tax Receivable Agreement]

 

 

 